AFFIRMED and Opinion Filed October 11, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00957-CR
                              No. 05-21-00958-CR

                   JUSTIN LLOYD STRICKLIN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
           Trial Court Cause Nos. 366-83893-2021, 366-83894-2021

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      Appellant Justin Lloyd Stricklin appeals his convictions for continuous sexual

abuse of a child under 14 and indecency with a child by contact. In a single issue,

appellant asserts the trial court erred in overruling his objections to certain

statements the prosecutor made during closing argument in the guilt–innocence

phase of trial. Because the trial court did not abuse its discretion in overruling

appellant’s objections, we affirm the judgments against him. Because all issues are

settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
                                     BACKGROUND

      The State charged appellant with continuous sexual abuse of a child under 14

and indecency with a child by contact, alleging that, during a period that was 30 days

or more in duration, appellant committed two or more acts of sexual abuse against

L.O. and D.J. TEX. PENAL CODE ANN. §§ 21.02; 21.11. Appellant pleaded not guilty

to both offenses elected a jury trial.

      At trial, the State presented evidence that appellant, through the course of his

employment as an x-ray technician at an imaging center, had unlawfully touched

two female patients who were then under the age of 14. More particularly, the State

established that on December 10, 2015, L.O., who was then 8 years’ old and

accompanied by her mother, went to the imaging center for a chest x-ray due to

suspected pneumonia. Appellant performed the x-ray. Appellant was alone in the

x-ray room with L.O. After he placed L.O. in various positions in front of the x-ray

machine, he unlawfully touched her. Upon leaving the imaging center, L.O. told her

mother what had occurred. They returned to the center and told the manager what

had transpired. Later that day, they reported the incident to the police and L.O. was

interviewed at the Child Advocacy Center.

      Following L.O.’s disclosure, the imaging center put appellant on

administrative leave. At the request of the manager, appellant was reinstated and

returned to work in March 2016. On November 17, 2016, D.J., who was then 11

years’ old, went to the imaging center for x-rays of her knees.           Her father

                                         –2–
accompanied her, but appellant told him to wait outside during the imaging session.

As appellant completed the process of taking x-rays of D.J.’s knees, he unlawfully

touched her. D.J. did not tell her father what had happened but told her mother later

that night. The next day, D.J.’s parents took her to the police. She was then

interviewed at the Child Advocacy Center. Appellant was arrested and resigned

from his position at the imaging center.

      At the punishment phase of trial, the State presented the testimony of a third

child, A.J., who claimed also to have been unlawfully touched by appellant. A.J.

went to the imaging center in December 2015 for x-rays of her foot. A.J. was 11

years’ old at the time. Appellant performed the x-rays. A.J.’s mother did not go into

the x-ray room because she was pregnant at the time. Appellant unlawfully touched

A.J. Initially, A.J. told only a young friend what had happened and later disclosed

it to D.J., who she knew from participating in cheer, when she learned something

similar had happened to D.J. at the same imaging center.

      In his own defense, appellant testified to a difficult upbringing, denied he

assaulted anyone, and suggested the complainants and A.J. were lying. He also

stated he did not think he had a problem and wanted to become a physician’s

assistant. As to his character, appellant called two male friends. Neither of them

believed appellant would sexually abuse young girls. Lastly, appellant offered the

opinion of a licensed sex-offender treatment provider. Based on tests administered

to appellant, she opined that he posed a low risk for violence, crime, and sexual re-

                                           –3–
offense. This witness was not aware of A.J.’s allegations and did not take appellant’s

alleged abuse of her into account in forming her opinions.

      The jury found appellant guilty of the charged offenses and assessed

punishment at 50 years’ confinement in the continuous sexual abuse of a child case

and 5 years’ confinement in the indecency case. This appeal followed.

                                    DISCUSSION

      Appellant contends the trial court abused its discretion in overruling his

objections to the following arguments the prosecutor made at the conclusion of the

guilt-innocence phase of trial.

      This defendant is a predator. If you let him go, he will be unstoppable.
      He was already caught once.

      ....

      He was caught once, he was put back to work, and he must have thought
      he was unstoppable then because you know what happened next, he
      violated [D.J.]. He will be unstoppable. It stops with you. I can’t do
      anything, Defense can’t do anything, the Judge can’t do anything. It’s
      up to you to keep our community safe. Find the defendant guilty, hold
      him accountable, keep us all safe.

As to the first statement, appellant objected “improper closing argument.” As to the

second statement, appellant objected “community safety.”

      Here, appellant contends these arguments fell outside the scope of permissible

arguments and improperly characterized appellant as a predator who will certainly

molest other children. The State asserts appellant failed to preserve his complaint



                                         –4–
because his objections were too general and, if his complaint is reviewable, it is

meritless.

        Assuming, without deciding, appellant preserved his complaint for review, we

review the trial court’s ruling on an allegation of improper jury argument for abuse

of discretion. Garcia v. State, 126 S.W.3d 921, 924 (Tex. Crim. App. 2004).

Permissible jury argument falls within one of four areas: (1) summation of the

evidence; (2) reasonable deductions from the evidence; (3) answer to argument of

opposing counsel; and (4) plea for law enforcement. Darden v. State, 629 S.W.2d

46, 52 (Tex. Crim. App. 1982).

        Appellant acknowledges that this Court and others have condoned arguments

similar to the ones complained about here1 but, citing Milton v. State and Ex parte

Lane, he contends the court of criminal appeals has held otherwise. See Milton v.

State, 572 S.W.3d 234 (Tex. Crim. App. 2019); Ex parte Lane, 303 S.W.3d 702

(Tex. Crim. App. 2009).

        Appellant’s reliance on Milton and Lane is misplaced. In Milton, the court

found the State should not have played a video of a lion trying to eat a baby as a

demonstrative aid during closing argument at the punishment phase of trial in a



        1
          See, e.g., Shields v. State, No. 05-97-01958-CR, 1999 WL 289220, *2 (Tex. App.—Dallas May
11, 1999, no pet.) (not designated for publication) (holding State may argue in guilt–innocence phase that
jury should not allow defendant to be freed or returned to community); Martinez v. State, 715 S.W.2d 725,
727 (Tex. App.—Houston [14th Dist.] 1986, pet. ref’d) (holding statement “Do you want him out there
cruising in his silver ’76 Oldsmobile in your neighborhood tonight? And a not guilty says he can do just
that” was proper plea for law enforcement).


                                                  –5–
robbery case because in doing so the State improperly invited the jury to view the

appellant’s crime as more brutal than it was. Milton, 572 S.W.3d at 244. In Lane,

the court found the prosecutor went beyond making reasonable deductions from the

admitted evidence. In that case, the prosecutor referred to a wholly new and

unsubstantiated allegation that “people” sell methamphetamine to children who in

turn use the methamphetamine and become addicts. Lane, 303 S.W.3d at 711.

Neither scenario exists here.

      Here, the prosecutor’s characterization of appellant as unstoppable and as a

“predator” accurately described his actions and the evidence presented at trial.

Appellant was charged with an offense that is predatorial in nature. See, e.g., Ramos

v. State, 636 S.W.3d 646, 655–56 (Tex. Crim. App. 2021). The State presented

evidence appellant assaulted L.O. and D.J. when they were 8 and 11 years’ old

respectively. Moreover, appellant assaulted them under the guise of an imaging

process for medical diagnosis when they were both in vulnerable states. Thus,

describing appellant as a predator was a proper characterization of his actions. See

Graham v. State, No. 05-12-01568-CR, 2014 WL 1512476, at *7–8 (Tex. App.—

Dallas Apr. 17, 2014, pet. ref’d) (mem. op., not designated for publication) (holding

State’s argument referring to defendant as “a predator” was proper deduction from

evidence showing defendant waited for victim to die from methamphetamine

overdose and then went through victim’s house taking valuables, set house on fire,

and fled); Collins v. State, 2 S.W.3d 432, 437 (Tex. App.—Houston [1st Dist.] 1999,

                                        –6–
pet. ref’d) (holding argument characterizing defendant as “a predator who preyed on

women with small children” was proper where it was both a summation and

reasonable deduction from the evidence).

      With respect to the State’s characterization of appellant as “unstoppable,” the

State presented evidence appellant assaulted L.O. in December 2015 and D.J. in

November 2016, after he had already been accused of assaulting L.O. and having

been placed on administrative leave. Notwithstanding the fact that appellant had

been previously caught, he subsequently assaulted a young girl under the same or

similar circumstances. A logical deduction from the evidence is that appellant would

continue this unlawful behavior unless stopped. This is a proper plea for law

enforcement. See Kirkpatrick v. State, 515 S.W.2d 289, 293 (Tex. Crim. App. 1974)

(holding argument jury should convict defendant so he would not engage in further

looting constituted proper plea for law enforcement); Martinez v. State, 822 S.W.2d

276, 280 (Tex. App.—Corpus Christi–Edinburg 1991, no pet.) (concluding

statement suggesting the accused would molest other children absent conviction was

proper plea for law enforcement); see also Amaro-Solis v. Lumpkin, No. H-21-1634,

2022 WL 748490, at *7 (S.D. Tex. Mar. 11, 2022) (prosecutor’s argument jury

should consider future dangerousness of defendant considered proper plea for law

enforcement if substantiated by evidence).

      The complained-of arguments in this case were reasonable deductions from

the evidence as well as pleas for law enforcement. Thus, the trial court acted within

                                        –7–
its discretion in overruling appellant’s objections to the complained of arguments.

We resolve appellant’s sole issue against him.

                                  CONCLUSION

      We affirm the trial court’s judgments.



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE
DO NOT PUBLISH
TEX. R. APP. P. 47

210957F.U05




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JUSTIN LLOYD STRICKLIN,                      On Appeal from the 366th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 366-83893-
No. 05-21-00957-CR          V.               2021.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Schenck. Justices Reichek and
                                             Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 11th day of October, 2022.




                                       –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JUSTIN LLOYD STRICKLIN,                       On Appeal from the 366th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 366-83894-
No. 05-21-00958-CR          V.                2021.
                                              Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                  Schenck. Justices Reichek and
                                              Goldstein participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 11th day of October, 2022.




                                       –10–